 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:17-cr-0008-JAM-EFB P
12                       Respondent,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    BRANDON ANDERSON-LACY,
15                       Movant.
16

17           Brandon Anderson-Lacy (“movant”), proceeding without counsel, has filed a motion to

18   vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. ECF No. 66. For the

19   reasons stated hereafter, it plainly appears from the face of the motion that movant is not entitled

20   to relief. Thus, it is recommended that the motion be dismissed.

21                                               Background

22           Movant was charged with one count of conspiracy to submit false claims pursuant to 18

23   U.S.C. § 286 and eight counts of making false claims pursuant to 18 U.S.C. § 287. ECF No. 1.

24   Movant accepted a plea agreement and pleaded guilty to the count of conspiring to submit false

25   claims. ECF Nos. 48, 50, & 64. The remaining counts were dismissed as a consequence of the

26   plea deal. ECF Nos. 50, 64, & 65. Movant was sentenced to a 41 month term of imprisonment

27   and a 36 month term of supervised relief. ECF No. 64.

28   /////
                                                        1
 1           Movant now argues that his counsel rendered ineffective assistance by: (1) failing to
 2   object to “various arguments and evidence that were entered into [the] record regarding the
 3   amounts [sought] and refunded;” (2) failing to file a motion regarding a “file that shows IP
 4   addresses, the wages listed, and amounts sought” which, if presented, would have lowered the
 5   number of false claims from 68 to 12; and (3) leading movant to believe “that [he] had to agree to
 6   the factual basis [of the government’s case against him] when [he] accepted [his] plea . . . .” ECF
 7   No. 66 at 3-6.
 8                                              Legal Standards
 9           I.       Motions Pursuant to 28 U.S.C. § 2255
10           Section 2255 permits a prisoner in federal custody to move the sentencing court to vacate,
11   set aside or correct the sentence if he claims the right to be released upon any of the following
12   four grounds: (1) that the sentence was imposed in violation of the Constitution or laws of the
13   United States; (2) that the court was without jurisdiction to impose the sentence; (3) that the
14   sentence was in excess of the maximum authorized by law; or (4) his conviction is otherwise
15   subject to collateral attack. 28 U.S.C. § 2255(a).
16           Under Rule 4(b) of the Rules Governing Section 2255 proceedings, the court must
17   initially screen a Section 2255 motion, and dismiss it summarily if it plainly appears that the
18   moving party is not entitled to relief. “If it plainly appears from the face of the motion and any
19   annexed exhibits and the prior proceedings in the case that the movant is not entitled to relief in
20   the district court, the judge shall make an order for its summary dismissal.” 28 U.S.C. § 2255
21   Proc. R. 4(b). The court shall serve notice of the motion upon the U.S. Attorney and grant a
22   hearing on the motion unless the motion and the record of the case “conclusively show that the
23   prisoner is entitled to no relief.” 28 U.S.C. § 2255(b).
24           “The facts in a habeas petition need not be so detailed as to establish prima facie
25   entitlement to habeas relief; they are sufficient if they suggest the real possibility that
26   constitutional error has been committed.” Calderon v. United States Dist. Court, 98 F.3d 1102,
27   1109 (9th Cir. 1996). A defendant “who is able to state facts showing a real possibility of
28   constitutional error should survive Rule 4 review.” Id.
                                                          2
 1           II.     Ineffective Assistance of Counsel Claims
 2           The applicable legal standards for a claim of ineffective assistance of counsel are set forth
 3   in Strickland v. Washington, 466 U.S. 668 (1984). To succeed on a Strickland claim, a defendant
 4   must show that (1) her counsel’s performance was deficient and that (2) the “deficient
 5   performance prejudiced the defense.” Id. at 687. Counsel is constitutionally deficient if his or
 6   her representation “fell below an objective standard of reasonableness” such that it was outside
 7   “the range of competence demanded of attorneys in criminal cases.” Id. at 687-88 (internal
 8   quotation marks omitted). “Counsel’s errors must be ‘so serious as to deprive the defendant of a
 9   fair trial, a trial whose result is reliable.’” Harrington v. Richter, 562 U.S. 86, 104 (2011)
10   (quoting Strickland, 466 U.S. at 687).
11           A reviewing court is required to make every effort “to eliminate the distorting effects of
12   hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the
13   conduct from counsel’s perspective at the time.” Strickland, 466 U.S. at 669; see Richter, 562
14   U.S. at 106. Reviewing courts must also “indulge a strong presumption that counsel’s conduct
15   falls within the wide range of reasonable professional assistance.” Strickland, 466 U.S. at 689.
16   This presumption of reasonableness means that the court must “give the attorneys the benefit of
17   the doubt,” and must also “affirmatively entertain the range of possible reasons [defense] counsel
18   may have had for proceeding as they did.” Cullen v. Pinholster, 563 U.S. 170, 196 (2011)
19   (internal quotation marks and alterations omitted).
20           Prejudice is found where “there is a reasonable probability that, but for counsel’s
21   unprofessional errors, the result of the proceeding would have been different.” Strickland, 466
22   U.S. at 694. A reasonable probability is “a probability sufficient to undermine confidence in the
23   outcome.” Id. “The likelihood of a different result must be substantial, not just conceivable.”
24   Richter, 562 U.S. at 112. A reviewing court “need not first determine whether counsel’s
25   performance was deficient before examining the prejudice suffered by the defendant as a result of
26   the alleged deficiencies . . . . If it is easier to dispose of an ineffectiveness claim on the ground of
27   lack of sufficient prejudice . . . that course should be followed.” Strickland, 466 U.S. at 697.
28   /////
                                                          3
 1          The Strickland standards apply to appellate counsel as well as trial counsel. Smith v.
 2   Murray, 477 U.S. 527, 535-36 (1986); Miller v. Keeney, 882 F.2d 1428, 1433 (9th Cir. 1989).
 3   However, an indigent defendant “does not have a constitutional right to compel appointed counsel
 4   to press nonfrivolous points requested by the client, if counsel, as a matter of professional
 5   judgment, decides not to present those points.” Jones v. Barnes, 463 U.S. 745, 751 (1983).
 6   Counsel “must be allowed to decide what issues are to be pressed.” Id. Otherwise, the ability of
 7   counsel to present the client’s case in accord with counsel’s professional evaluation would be
 8   “seriously undermined.” Id. See also Smith v. Stewart, 140 F.3d 1263, 1274 n.4 (9th Cir. 1998)
 9   (Counsel is not required to file “kitchen-sink briefs” because it “is not necessary, and is not even
10   particularly good appellate advocacy.”). There is, of course, no obligation to raise meritless
11   arguments on a client’s behalf. See Strickland, 466 U.S. at 687-88 (requiring a showing of
12   deficient performance as well as prejudice). Thus, counsel is not deficient for failing to raise a
13   weak issue. See Miller, 882 F.2d at 1434.
14                                                 Analysis
15          Each of movant’s claims is facially inadequate. First, he claims that his counsel failed to
16   object to “various arguments and evidence that were entered into [the] record regarding the
17   amounts [sought] and refunded.” ECF No. 66 at 3. He offers no specifics as to: (1) what
18   arguments (or evidence) were erroneously admitted; (2) what objections his counsel should have
19   raised; or (3) how he was prejudiced by the admission of the foregoing arguments and/or
20   evidence. It is well settled that “‘[c]onclusory allegations which are not supported by a statement
21   of specific facts do not warrant habeas relief.’” Jones v. Gomez, 66 F.3d 199, 204 (9th Cir. 1995)
22   (quoting James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994)).
23          Second, movant argues that his counsel failed to bring to the court’s attention a “file that
24   shows IP addresses, the wages listed, and amounts sought” and which would lower the number of
25   false claims “from 68 to no higher than 12.” ECF No. 66 at 6. As with the first claim, movant
26   has offered no factual context. It is unclear what the nature of the “file” was or how its contents
27   would purport to lower the number of false claims movant was charged with. And it is far from
28   obvious that the file would, even if it had been offered into evidence at some proceeding by
                                                        4
 1   movant’s counsel, have meaningfully altered the sentence movant received. After accepting the
 2   plea deal, movant faced only the conspiracy to submit false claims charge; each of the counts
 3   charging false claims were dismissed. ECF No. 50 at 5. Thus, he cannot show prejudice under
 4   Strickland.
 5           Finally, movant argues that his counsel erroneously told him that, in accepting the plea
 6   deal, he was also required to accept the factual basis of the government’s case. ECF No. 66 at 6.
 7   The plea deal itself specifies that, by agreeing to its terms, movant “agrees that he is in fact guilty
 8   of these charges and that the facts set forth in the Factual Basis for Plea attached hereto as Exhibit
 9   A are accurate.” ECF No. 50 at 2. Thus, movant had notice – regardless of what his counsel told
10   him – that he was required to accept the factual basis as laid out in “Exhibit A” to the plea
11   agreement (id. at 12). The court notes that movant signed and dated both the agreement and the
12   aforementioned “Exhibit A,” indicating that he understood the factual basis which the plea
13   required him to accept. Id. at 10, 12. Moreover, movant has failed to state how accepting the
14   factual basis prejudiced him in any way.
15                                                Conclusion
16           Based on the foregoing, it is HEREBY RECOMMENDED that movant’s motion to
17   vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255 (ECF No. 66) be
18   DISMISSED pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings.
19           These findings and recommendations are submitted to the United States District Judge
20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
21   after being served with these findings and recommendations, any party may file written
22   objections with the court and serve a copy on all parties. Such a document should be captioned
23   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
24   within the specified time may waive the right to appeal the District Court’s order. Turner v.
25   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In
26   his objections petitioner may address whether a certificate of appealability should issue in the
27   event he files an appeal of the judgment in this case. See Rule 11, Federal Rules Governing
28   /////
                                                         5
 1   § 2255 Cases (the district court must issue or deny a certificate of appealability when it enters a
 2   final order adverse to the applicant).
 3   DATED: March 16, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        6
